Citation Nr: 1242462	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for head injury residuals.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Seattle, Washington Regional Office (RO). 

In the interest of procedural clarity, the Board deems it necessary to indicate that the Veteran's claim was filed with the RO in St. Petersburg, Florida, brokered to the RO in Seattle, Washington (for development and adjudication), and then returned to the St Petersburg RO.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD, but the evidence of record shows that she has also been diagnosed with depression.  As such, the Board recharacterized the issue on appeal as indicated.  

This case was previously before the Board in October 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been at the very least substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, additional private medical records have been associated with the Veteran's claims folder.  However, the Veteran's representative, in the June 2012 Informal Hearing Presentation, waived the Veteran's right to have this additional evidence initially considered by the RO (AMC).  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or her representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or her representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for PTSD.   

2.  It is reasonably shown by the record that the Veteran has an acquired psychiatric disability other than PTSD that is related to her service.

3.  The weight of the evidence is against a finding that the Veteran has any residual disability as a result of her in-service head injury.





CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability, other than PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Residuals of a head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2005, November 2010, and January 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims.  The letters also informed her of her and VA's respective duties for obtaining evidence.  In addition, the November 2010 and January 2011 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  It is also noted that the January 2011 letter provided the types of alternative evidence which could be used to corroborate a stressor based on personal assault as provided in 38 C.F.R. § 3.304(f)(5).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran may not have been given prior to the first adjudication of the claim, she has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and service personnel records.  VA treatment records have also been obtained, as well as the Veteran's own statements in support of her claims.  Additionally, all private treatment records that have been identified have been obtained to the extent they are available.

The Veteran has been examined by VA in connection with her claims for service connection; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including her history and physical evaluations to determine the nature and etiology of any residuals of a head injury and psychiatric disability.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 



PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Here there is no allegation that the Veteran was involved in combat.  Where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate her testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

Where, as here, a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than a veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Analysis

The Veteran presently seeks to establish service connection for head injury residuals and an acquired psychiatric disorder, to include depression and PTSD.

Specifically, the Veteran maintains that, while stationed aboard the USS Waterford ARD-5, she hit her head on a ship staircase.  Service treatment records confirm that the Veteran was treated for a concussion while in service.  A statement was also received from a friend who served with the Veteran and who reported observing the Veteran strike her head and briefly go unconscious.  He recalled that between June and October 1984 the Veteran struck her head on a deck of the ship.  He indicated that she stumbled back and immediately collapsed into a ladder and momentarily blacked out.  The friend indicated that he drove the Veteran home, but after observing her acting strangely, he then took her to the base hospital, where a CAT scan was reportedly performed and the Veteran was diagnosed with a concussion.

The Veteran has also reported being "sexually abused" and possibly raped while in service, but other than naming the alleged perpetrator, the Veteran has been unable to recall any of the details of the alleged assault, indicating that she had only began recalling small memories of the incident in her therapy sessions and could not remember any details.  Essentially, she believes that she blocked the memories of the alleged incident out of her mind for a number of years.

These events form the basis for the Veteran's respective service connection claims.  

Service treatment records show that in May 1983, the Veteran was found unconscious on the quarterdeck.  The length of her unconsciousness was unknown; and when help arrived, the Veteran reported that she recalled feeling dizzy while on the telephone and.  Unfortunately, while it was reported that the Veteran was seen in the emergency room, no records from such treatment appear to be available.  In July 1985, the Veteran underwent a diagnostic laparoscopy, but it was noted that her past medical history was unremarkable and no mention of any concussion was made.  Nevertheless, on her medical history survey completed in May 1986, in conjunction with her separation physical, the Veteran reported that she had been treated two years earlier for a slight concussion, although she acknowledged that everything had checked out.  In a statement received in April 2005, the Veteran indicated that following the incident, she began having lots of headaches, and that she got out of service approximately a year later.  It is noted that on the Veteran's medical history survey she specifically denied having frequent headaches.  

It is also noted that the Veteran was treated for depression on one occasion in service in August 1982 after being served with divorce papers, although she denied having any depression at separation and was found psychiatrically normal on her separation physical.  

The Veteran reported that following service, she began having headaches and another CAT scan was performed.  The Veteran reported being treated at Lakeside Alternatives where she was diagnosed with depression.  The Veteran reported that her medical problems have continued following service including depression, seizures and a stroke.  She relates these conditions back to her head injury in service.

The Veteran reported being treated at the base hospital on the Naval Submarine Base New London, in Groton, Connecticut, in approximately October 1983, and her friend recalled her head injury occurring between June and October 1984.  However, a search by the National Personnel Records Center (NPRC) showed that no additional records were available.  

The Veteran's Social Security Administration (SSA) records show that she was provided with benefits for depressive disorder and late effects of cerebrovascular disease, effective April 2002.  Medical records associated with her claim include treatment records from Lakeside Alternatives which indicate that the Veteran reported a history of fibromyalgia, seizures, and depressive disorder; she also reported a history of sexual harassment during her service in the Navy.

VA treatment records dated May 2002 through July 2009 show that the Veteran has been diagnosed with conversion disorder and pseudoseizures (see, i.e., June 2004 treatment record), as well as treated for major depression.  A May 2002 MRI report indicates that the Veteran may have tiny areas of microvascular ischemia, but no temporal lobe lesions were shown.  An April 2012 VA treatment note from a treating physician indicates that the Veteran was treated for PTSD and depression.  

A May 2011 VA psychiatric examination report shows that the Veteran reported a history of blurred vision, rosacea, fibromyalgia, hypersomnia with sleep apnea, head injury/concussion, diarrhea and constipation, and seizures.  A history of treatment for a mental disorder was noted.  There is no indication that the Veteran ever had psychiatric hospitalization and she does not receive group or individual therapy; the Veteran is treated with psychotropic medication.  The VA examiner noted that the Veteran's claims file was reviewed.   Following a review of the Veteran's history and a psychiatric evaluation, including the Veteran's allegations of sexual assault in service, which the Veteran reported was a relatively recent recollection, with memories of it having only surfaced in the previous few years.  The VA examiner concluded that the Veteran met the DSM-IV stressor criterion, but did not meet the DSM-IV criteria for a diagnosis of PTSD.  Nonetheless, the VA examiner found that the Veteran met the criteria for recurrent, severe major depressive disorder, without psychotic symptoms, and anxiety disorder.   The VA examiner found that the Veteran's anxiety and depression were at least as likely as not related to her claimed stressor of sexual assault, but that she did not have PTSD.

The report from a VA traumatic brain injury VA examination in January 2012, noted that the Veteran hit her head in service, as well as acknowledging her allegation of being raped within 24-48 hours of the head injury.  The Veteran's reports of experiencing headaches prior to discharge from service and memory problems within 1-2 years of discharge were also noted.  A history of fibromyalgia, major depressive disorder, recurrent PTSD, anxiety disorder, narcolepsy, obstructive sleep apnea, and concussion were noted.  The Veteran's claims file was reviewed.  Assessment of her cognitive impairment showed mild memory loss, moderately impaired judgment, inappropriate social interaction, occasional disorientation, mostly normal motor activity, and moderate impairment of visual spatial orientation.  Assessment of the Veteran's subjective symptoms showed that she had at least 3 subjective symptoms that mildly interfered with work, activities of daily living, or family relationships (i.e., headaches, dizziness, insomnia, hypersensitivity to light and/or sound); at least one neurobehavioral effect that occasionally interfered with workplace or social interaction; normal communication; and normal consciousness.  The Veteran reported headaches and a mental disorder as her residuals of a head injury.  Neuropsychological testing in 2005 was found to be inconsistent but the examiner allowed that the Veteran did have moderate impairment.  A May 2002 MRI report was reviewed, which showed mild white matter findings indicative of tiny areas of microvascular ischemia.  May 2002 and August 2004 EEG reports were negative for evidence of a seizure disorder, including epilepsy.  

Following the review of the claims file and the physical examination, the examiner concluded that there was no persistent post-concussive syndrome or residuals of a traumatic brain injury.  The VA examiner noted that the Veteran's original self-report was that her 1983 concussion was minor, an assessment that was supported by the contemporaneous physician's report.  The examiner also noted that the Veteran's major depressive disorder did not begin until approximately 4 years after the minor head injury, with symptoms of apraxia not starting until nearly 20 years after her head injury; the VA examiner further noted that the Veteran's MRI did not show any brain injury and her EEG did not show any seizure disorder.

A June 2012 report and June 2006 to April 2009 treatment notes from Glory Psychiatric Center indicate that the Veteran was treated for depression.  Records dated June 2006 indicate that she reported a history of head injury with concussion in 1985, depressed mood, and irritability; she also reported a history of treatment for depression since 1988, sleep apnea, and memory loss.  The June 2012 report indicates that the Veteran was last seen in January 2009, and that she related a history of head trauma and rape during her military service.  According to the letter, the Veteran complained of anxiety, panic attacks, nightmares, and flashbacks; a history of fibromyalgia, pain disorder, conversion disorder, pseudoseizures, and narcolepsy was noted.  Active problems were noted as traumatic brain injury, cognitive disorder, major depressive disorder, and PTSD, and the provider found that the Veteran's cognitive and psychiatric impairments were due to the brain injury and rape event in service.

A May 2012 letter from the Veteran's former VA psychologist states that she worked with the Veteran from 2003-2004 in the military sexual trauma group; she opined that the Veteran sustained psychological injuries due to military sexual trauma and that her depression and anxiety were secondary to sexual assault.

A June 2012 letter from S. C., M.D. states that, after reviewing the Board's October 2010 remand, the RO's statement of the case, and notes from the Veteran's private neurologist and psychologist, the opinion was that the Veteran's current residuals of a head injury (neck injury, memory loss, and headaches) are related to her in-service head injury.  However, he qualified that he was an internal medicine physician and added that head injuries were not his area of specialty.  It is noted that he did not provide any rationale for his opinion, and he did not address the fact that the concussion was thought to be mild and did not present with any documented symptoms for a number of years.

In June 2012, H. J. C., M.D., a certified neurologist, wrote a letter indicating that he had evaluated the Veteran for her reported 27 year history of headaches after trauma, including reviewing her neurological and psychological records.  Dr. C indicated that the Veteran was diagnosed with conversion reaction with right body sensorimotor dysfunction and seizure-like events after a September 2007 neurological consultation; he then opined that the Veteran's conversion reaction was likely due to the psychological stressors from her reported in-service rape, which the Veteran related occurred while she was impaired due to head trauma. He added that to the while her current headaches did have some neck/scalp muscle spasm like features, he continued to believe that such symptomatology was linked to the Veteran's psychological issues.
Acquired Psychiatric Disability

In weighing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Board finds that the Veteran is competent to describe the nature and onset of her psychiatric symptoms, but not to provide a diagnosis or link her symptoms to her service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the May 2011 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinions provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

Regarding the claim for PTSD, the Board notes that while the Veteran has a confirmed stressor, which meets the stressor criteria for PTSD, the evidence does not show that her symptoms warrant a diagnosis of PTSD under the DSM-IV.  

Nevertheless, the medical evidence of record clearly demonstrates that she has major depressive disorder related to her active military service.  In summary, the Veteran's contentions and medical evidence have been carefully considered.  Both the May 2011 VA examiner and the Veteran's treating providers confirm that the Veteran has a psychiatric disability, diagnosed as major depressive disorder, and have attributed her major depressive disorder to the events of her service.  Moreover, the Veteran consistently and credibly contended that her depression began during her service, which was shown in her treatment records, and that it has continued to the present.  Thus, in consideration of the foregoing, the Board resolves reasonable doubt in the Veteran's favor in finding that her currently diagnosed major depressive disorder is related to her period of active military service.  Therefore, service connection is warranted.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Residuals of a Head Injury

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Based on the evidence of record, the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury.

It is not disputed that the Veteran experienced a concussion during service, as one is clearly described in the service treatment records.  However, she served for several additional years after the incident without apparently seeking any medical treatment for concussion-related problems (despite seeking considerable treatment for other ailments (this is shown by a review of the extensive service treatment records that have been obtained)).  Furthermore, at separation from service, the Veteran made no related complaints, and no evidence of any residuals of her 1983 concussion was found on physical examination.  There is also no medical evidence of any residuals within a year of her discharge from service.  In fact, the first medical evidence of record describing treatment for symptoms the Veteran now associates with the in-service concussion did not appear for more than a decade after she separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  While not dispositive, this fact is taken as evidence against the Veteran's contention that she experienced headaches and other symptoms since her concussion in service. 

As noted, the Veteran has alleged that she experienced continuous cognitive and neurological symptoms after service, but the medical evidence of record indicates that she did not seek treatment for any neurological or cognitive complaints until 2002, approximately a decade and a half after separation from service.  Not only that, but the weight of medical evidence also does not appear to link any current neurologic disability to the Veteran's in-service head injury.  

For example, the January 2012 VA examiner opined specifically that the Veteran's post-service headaches, and post-service cognitive complaints were not related to any in-service event or injury; the VA examiner explained that an MRI was negative for evidence of a brain injury and that the EEG reports did not show any evidence of seizures.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Moreover, the Board points out that the Veteran's own private neurologist, Dr. C, found that the Veteran's seizure-like events were more likely a conversion reaction related to her psychological issues due to the events of her service.  The Board acknowledges that the Veteran reported a history of neurological and cognitive complaints since service, but the evidence of record does not show treatment for these complaints before 2002.  Similarly, treatment records are entirely negative for confirmed diagnosis of a neurological or cognitive disability beyond that which has been reported by the Veteran.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have residuals of a head injury which are attributable to active service.  Therefore, without in-service symptoms, continuity of symptoms, or a positive nexus opinion, direct service connection is denied. 

The Veteran is competent to describe the nature of her symptoms, but not to provide a diagnosis or link her symptoms to her service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, to the extent that she contends that her current headaches, as well as her cognitive and psychological complaints, are causally related to any in-service head injury, these contentions are not considered to be competent evidence, as such conclusions require a level of specialized experience or training that the Veteran has not been shown to possess.  See id.  Likewise, the Veteran is now service-connected for her psychological complaints, and as such, VA is precluded from compensating the veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  As discussed, several medical opinions have suggested that the symptomatology which the Veteran attributes to her head injury may in fact by the result of her psychological impairment.

The Board acknowledges the letter from Dr. S.C. suggesting that the Veteran did in fact have residual disabilities/symptoms from her in-service head injury, however, he failed to provide any rationale for such a conclusion, and  did not address the fact that the concussion was found to be mild at the time it occurred and was not noted to have caused any lingering effects several years later at separation (at which time, the Veteran herself specifically denied experiencing headaches on her medical history survey completed in conjunction with her separation physical).  The Board notes that a bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, Dr. S.C. qualified that head injuries were not his area of specialty.  

Conversely, Dr. C, a neurologist, reached the opposite conclusion, linking any current symptoms such as headaches to the Veteran's psychological problems in a June 2012 letter.  A conclusion which was supported by the well-reasoned VA examiner's opinion from 2012. 

As such, there is a preponderance of evidence against the Veteran's claim for residuals of an in-service head injury, and the benefit-of-the-doubt doctrine therefore does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant).

ORDER

Service connection for an acquired psychiatric disability other than PTSD is granted.

Service connection for residuals of a head injury is denied. 


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


